Citation Nr: 0823481	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-24 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim.

2.  Entitlement to service connection for peptic ulcer 
disease (PUD) with gastroesophageal reflux disease (GERD), to 
include as secondary to the service-connected spastic 
duodenum.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to a compensable evaluation for spastic 
duodenum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in February 2007.

The rating decision on appeal denied the veteran's petition 
to reopen a previously denied claim of service connection for 
right knee disorder.  During the course of the appeal the RO 
determined that new and material evidence had been received, 
reopened the claim, and denied the claim on the merits as 
reflected in a Supplemental Statement of the Case (SSOC) 
dated in June 2007.

Even though the RO reopened claim and adjudicated its merits, 
Board must first determine if claim was properly reopened and 
may only thereafter review the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 
1366 (Fed. Cir. 2001).  The Board has accordingly 
characterized this issue as shown on the title page.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  An RO rating decision in December 1969 denied service 
connection for a right knee disorder; the veteran was 
notified of the decision but did not appeal.

3.  An unappealed RO rating decision in June 1995 denied the 
veteran's petition to reopen the previously denied claim for 
service connection for a right knee disorder.

4.  Evidence received since June 1995 is not cumulative or 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

5.  The veteran's diagnosed osteoarthritis in the right knee 
became manifest many years after discharge from service; 
there is no competent medical opinion of record associating 
the veteran's right knee disorder with military service.

6.  There is no competent medical opinion of record showing a 
direct relationship between the diagnosed PUD/GERD and 
military service, and competent medical opinion states there 
is no clinical indication of a relationship between PUD/GERD 
and the service-connected spastic duodenum.
 
7.  There is no competent medical opinion of record showing a 
relationship between the diagnosed anxiety disorder and 
military service.

8.  The service-connected spastic duodenum is manifested by 
mild symptoms of pain and occasional anal incontinence, but 
not by continuous moderate symptoms or by recurring episodes 
of severe symptoms.



CONCLUSIONS OF LAW

1.  The RO's rating decisions of December 1969 and June 1995 
are final. 38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.302 (2007).

2.  As evidence received since the RO's June 1995 rating 
decision continuing the denial of service connection for 
right knee disorder is new and material, the criteria for 
reopening that claim are met.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).  
 
3.  The veteran does not have a right knee disorder 
manifested by osteoarthritis that is due to disease or injury 
that was incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.   The veteran does not have a disability manifested by 
peptic ulcer disease with gastroesophageal reflux disease due 
to disease or injury that was incurred in or aggravated by 
his active service or by his service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2007).  

5.  The veteran does not have a disability manifested by 
anxiety due to disease or injury that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  

6.  The criteria for an assignment of 10 percent, but not 
more, for spastic duodenum are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.114 including 
Diagnostic Codes 7305, 7332 (2007)  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A July 2005 RO 
letter satisfied that requirement.  Further, as the Board's 
decision below reopens the claim for adjudication on the 
merits, there is no prejudice to the veteran under Kent.  

In July 2005 the RO sent the veteran a letter advising him 
that in order to establish entitlement to an increased rating 
for a service-connected disability the evidence must show 
that the disability had become worse.  The letter also 
advised the veteran that to establish entitlement to service 
connection the evidence must show an injury or disease in 
military service, a current physical or mental disability, 
and a relationship between the claimed disability and 
military service.  The veteran had an opportunity to respond 
prior to issuance of the rating decision in September 2005.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The July 2005 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the June 
2007 Supplemental Statement of the Case (SSOC).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  
This was accomplished in the SOC and SSOCs, which suffices 
for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in an RO letter in March 2006.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
the March 2006 VA examination (esophagus and hiatal hernia 
protocol) the veteran specifically denied any significant 
functional impairment from performing occupational or daily 
activity functions as a result of his condition.  The Board 
accordingly finds that the veteran has demonstrated actual 
knowledge of the evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in March 
2006.  The veteran has not asserted, and the file does not 
show, that his symptoms have become more severe since then.  

The veteran was afforded a hearing before the RO's DRO.  He 
requested an additional hearing before the Board, but he 
failed to appear at a videoconference hearing scheduled in 
May 2008.  His request for hearing before the Board is 
accordingly deemed to be withdrawn.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

A.  New and Material Evidence

The RO issued a rating decision in December 1969 that denied 
service connection for a right knee disorder.   Subsequently 
the RO issued a rating decision in June 1995 that denied the 
veteran's petition to reopen the claim, based on the RO's 
determination that new and material evidence had not been 
received since the last final denial.  The veteran was 
advised of both rating decisions but he did not file an 
appeal in regard to either.

As the RO's decisions in December 1969 and June 1995 were not 
appealed, they are final as to the evidence of record at the 
time. 38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. 
§ 20.302.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
March 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The RO denied service connection because the veteran had not 
asserted treatment in service for a right knee disorder.  In 
other words, the claim was originally denied because there 
was no evidence of an injury to the right knee during 
military service.

Evidence received since June 1995 includes a transcript of 
the veteran's February 2007 testimony before the RO's DRO.  
The veteran testified that he injured his knee in service 
while playing football and was treated for the injury at sick 
call.

The Board finds that the evidence above is "new" because it 
was not before the RO in June 1995.  

The Board also finds that the new evidence is "material" 
because it relates to a previously unestablished fact (i.e., 
incurrence of a knee injury during military service) and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that criteria are met for 
reopening the claim of service connection for right knee 
disorder and adjudicating the claim on the merits.  


B.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  


Service connection for a right knee disorder 

The veteran's STR show treatment for a left (not right) knee 
injury in June 1968.  In a self-reported Report of Medical 
History in April 1969 the veteran checked "yes" to the 
question of history of "trick" or locked knee, although he 
did not specify which knee and the examiner did not comment 
on a current knee disorder. Report of Medical Examination in 
April 1969 shows clinical evaluation of the lower extremities 
as "normal."

The veteran had magnetic resonance imaging (MRI) of the right 
knee by Medical Imaging Center in January 2006.  The 
interpreter's impression was moderate osteoarthritis of the 
patellofemoral join compartment and mild osteoarthritis of 
the medial joint compartment.

The veteran presented to the VA rheumatology clinic in 
January 2006 for treatment for right knee pain as well as 
chronic hip and lower lumbar pain.  The physician noted a 
history of injury to the right knee and surgery for a septic 
joint in 1965, several years prior to military service.  
There is no indication as to the source of that history.

A July 2006 letter from a physician associated with ProHealth 
Physicians asserts that the veteran was suffering from 
arthritis of the right knee.

The veteran testified before the DRO in February 2007 that he 
injured his knee during service while playing football.  He 
had to have the knee drained of fluid immediately after 
discharge from service and stated that the right knee had 
been chronically painful since discharge.

The veteran is competently diagnosed with osteoarthritis of 
the right knee.  Accordingly, the first element of service 
connection - medical evidence of the claimed disability - is 
satisfied.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.

In this case there is no medical opinion showing a 
relationship between the veteran's osteoarthritis, which is 
not documented prior to January 2006, and military service.  
The Board notes in this regard that the passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Osteoarthritis is a disorder that may be presumptively 
service-connected if symptoms become manifest to a 
compensable degree within the first year after discharge from 
service, even if not manifest during service.   38 C.F.R. §§ 
3.307, 3.309(a).  In this case osteoarthritis is not shown to 
any degree during the first year after discharge and 
presumptive service connection for a chronic disorder is not 
warranted.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has therefore carefully considered the lay evidence of 
record, including the veteran's testimony before the DRO.   

The veteran testified that he hurt his right knee playing 
football in service, and that he went to sick call 
complaining of knee problems.  The Board finds that the 
veteran is competent to report events during service.  He is 
also competent to report on the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case the veteran's account of knee trauma in service 
is arguably credible, but his account of chronic symptoms 
since discharge from service is not credible.  There are 
extensive medical records on file dating back to 1974, and 
nowhere therein is there an indication of any knee problems 
prior to January 2006.  The veteran's account is therefore 
inconsistent with the medical evidence of record.

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In this case contemporaneous 
medical evidence is not lacking; rather, the medical evidence 
in the form of STR and post-service records does not 
corroborate the veteran's account of his symptoms.  Buchanan 
accordingly does not apply.

Based on the medical and lay evidence of record the Board 
finds that the criteria for service connection for 
osteoarthritis of the right knee are not met.  Accordingly, 
the claim must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter the evidence 
preponderates against the claim and the benefit-of-the-doubt 
rule does not apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 
F.3d 1361. 


Service connection for PUD with GERD

The veteran has claimed both direct service connection, 
citing history of symptoms beginning in service, and 
secondary service connection as related to the service-
connected spastic duodenum.

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.   Wallin, 
supra.

The veteran's STR show inpatient treatment for 
gastroenteritis in March 1969, probably viral; the veteran 
also had episodes of abdominal pain in service following 
heavy lifting, resulting in an eventual service-connected 
disability of spastic duodenum.  There are no reports of any 
other digestive complaints in service, and none specifically 
regarding the upper gastrointestinal tract.  In a self-
reported Report of Medical History in April 1969 the veteran 
checked "yes" to the question of history of stomach, liver 
or intestinal trouble but "no" the question of history of 
frequent indigestion; the examiner noted that assertion of 
stomach, intestinal or gall bladder trouble was not 
detectible or substantiated.  Report of Medical Examination 
in April 1969 shows clinical evaluation of all physical 
systems as "normal."

The veteran had a VA examination in May 1974 in which he 
complained of symptoms including weight loss and occasional 
poor appetite and vomiting.  Diagnostics including barium 
swallow showed no intrinsic organic disease of the upper 
gastrointestinal (GI) tract.  The examiner's diagnosis was 
"no GI disease."

A Kaiser-Permanente treatment note in April 1994 shows 
complaint of indigestion and heartburn for "4-5 years" 
(i.e., from approximately 1989).  The clinical impression was 
GERD.  An upper GI series revealed gastroesophageal reflux 
and some gastric folds possibly related to hypertrophic 
gastritis.  The veteran had an upper endoscopy at Kaiser 
Permanente in October 1994 that was totally normal for 
stomach, esophagus and duodenum.  

Evaluation in December 1994 by Hartford Gastroenterologists 
and Medical Associates included esophageal manometry and 24-
hour probe.  The clinical impression was significant reflux 
disease, although it was not absolutely certain that the 
symptoms reported by the veteran were related to reflux.

A July 2003 initial outpatient consultation by Hartford 
Medical Group describes gastrointestinal upset, nausea and 
vomiting because of the veteran's use of anti-inflammatories 
for control of back pain.  The examiner recommended replacing 
ibuprofen with a different pain medication.  

The veteran was treated at St. Francis Hospital in April 2004 
for complaint of nausea, vomiting and diarrhea.  The clinical 
impression was possible gastroenteritis.

The veteran underwent endoscopy at St. Francis Hospital in 
December 2004 that revealed prepyloric superficial ulceration 
of the stomach with surrounding gastritis. The interpreter's 
impression was prepyloric gastritis with a superficial 
gastric ulcer.  A surgical pathology report following 
endoscopy stated that the sample was consistent with reactive 
gastropathy and "chemical gastritis" possibly related 
etiologically to alcohol, non-steroidal anti-inflammatories 
(NSAIDs), other drugs, bile reflux, prolapse, etc.  The 
veteran was instructed to discontinue use of NSAIDs.

The veteran had a VA medical examination in July 2005 in 
which he complained of dyspepsia since his military service 
and now intermittent.  The veteran complained of epigastric 
discomfort after eating spicy foods, which the examiner found 
not surprising.  The examiner also noted that the veteran did 
not seem to have a problem with weight loss, since he was 
currently moderately overweight.  Examination of the abdomen 
was normal, with no evidence of palpable organomegaly and 
intact bowel sounds.  The examiner's impression was that the 
veteran could very well be suffering from chronic acid peptic 
disease and possibly also an element of acid reflux disease, 
resulting in a mild-to-moderate functional impairment.

The veteran had a VA medical examination in March 2006 in 
which he reported history in service of acid reflux treated 
by over-the-counter antacids.  He complained of current 
burning chest sensation after eating as well as frequent 
regurgitation of food.  He reported alternating constipation 
and diarrhea, with constipation treated by stool softeners.  
He denied problems eating solids or liquids, but stated he 
had to avoid spicy foods and citrus.  He reported 
regurgitating once per week with associated substernal chest 
pain but no hematemesis or melena.  He reported a history 
since military service of a sensation of nausea prior to 
bowel movement.  He denied weight loss.  He reported 
functional limitation because he could not bend forward since 
doing so would result in regurgitation and chest pain.

The examiner performed a detailed physical examination, 
including diagnostic and clinical tests, and recorded the 
results thereof.  The examiner noted that the veteran's 
account of history of GERD was not reflected in  the STR; the 
earliest treatment for GERD of record was in 1991.  The 
examiner also stated that although persons with spastic 
duodenum may develop GERD and peptic ulcer disease, a 
definitive relationship is not established.  In this case the 
records establish significant weight gain as well as diabetes 
mellitus in this veteran, which as likely as not contributed 
to or resulted in the GERD and peptic ulcer disease.  There 
is no clinical indication of a relationship between the 
spastic duodenum and the peptic ulcer disease or GERD.

 A July 2006 letter from a physician associated with 
ProHealth Physicians asserts that the veteran was suffering 
from NSAID-induced GERD and peptic ulcer disease.  The 
veteran's arthritis in the lower back, hips and right knee 
had resulted in chronic pain and use of NSAIDs and occasional 
narcotics.  

The veteran testified before the DRO in February 2007 that he 
was unable to eat the field rations in service and 
accordingly bought his own food from the Post Exchange.  He 
currently took antacids before each meal.

Based on review of the medical and lay evidence above, the 
Board finds that the veteran is competently diagnosed with 
peptic ulcer disease and GERD.  

However, there is no competent medical evidence showing a 
relationship with that disorder and military service on a 
direct basis.  Specifically on the issue of secondary service 
connection, the VA examiner stated there is no clinical 
indication of a relationship between the spastic duodenum and 
the peptic ulcer disease or GERD.

The Board has considered the veteran's testimony.  As noted 
above, a layperson is competent to report the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. at 384; 
Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.   The 
veteran is accordingly competent to state that he did not 
like field rations and that he occasionally used antacids 
during service.  However, nothing in the veteran's testimony 
supports a relationship between the current disorder and 
either military service or the service-connected disability.

The veteran reported that he had nausea and other 
gastrointestinal symptoms since military service.  Lay 
evidence in the form of statements or testimony by a claimant 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  Layno, 6 Vet. App. 
at 469; Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, however, the veteran's assertion is 
controverted by a VA medical examination in May 1974, in 
which the complained of symptoms including weight loss and 
occasional poor appetite and vomiting but the examiner found 
no clinical evidence of any GI disorder.  Because clinical 
evidence establishes that there was no GI disease in May 
1974, five years after the veteran's discharge from service, 
the Board finds that medical evidence shows the claimed 
disorder has not been chronic since military service.

Based on the medical and lay evidence of record the Board 
finds that the criteria for service connection for PUD and 
GERD are not met on either a direct or secondary basis.  
Accordingly, the claim must be denied.

The Board has considered the benefit-of-the-doubt rule.  In 
this matter the evidence preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 55. 


Service connection for anxiety 

The veteran's STR show no indication of any psychiatric 
symptoms.  In a self-reported Report of Medical History in 
April 1969 the veteran checked "yes" to the question of 
history of depression or excessive worry.  The examiner made 
no notation of anxiety or depression, and the Report of 
Medical Examination in April 1969 shows clinical psychiatric 
evaluation as "normal." 

VA outpatient treatment records beginning in August 1975 show 
complaint of anxiety and depression with suicide ideation, 
provisionally diagnosed as reactive depression due to his 
domestic problems (the veteran had children by three 
different women, all of whom were pressuring him).  

VA outpatient treatment records from the period April-June 
1979 show continued treatment for family problems (three 
marriages with multiple children, and at least one disabled 
child) and legal problems (several arrests for unlicensed 
possession of a firearm).  The veteran was described as 
guilt-ridden and unable to cope with the competing demands of 
his children and wives.  
 
The veteran was presented to St. Frances Hospital in December 
2004 as "very anxious" due to worries about money and about 
his chronic back pain.  The clinical impression was 
anxiety/depression.

A July 2006 letter from a physician associated with ProHealth 
Physicians asserts that the veteran was suffering from 
anxiety disorder, stable and on no medication. 

The veteran testified before the DRO in February 2007 that he 
went on sick call several times during service due to anxiety 
produced by job-related stress.  The veteran stated that he 
had been on anxiety medication continually since his 
discharge from service.

The Board finds that the veteran is competently diagnosed 
with an anxiety disorder.  However, there is no clinical 
evidence associating that disorder in any way with military 
service.  When anxiety disorder was identified in 1975, 
several years after discharge from service, the current 
anxiety and depression were clearly caused by family 
problems, and there is no indication of any relationship 
between the veteran's psychiatric symptoms and his military 
service.

The Board has considered the veteran's testimony.  As noted 
above, a layperson is competent to report the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. at 384; 
Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.   

The veteran is accordingly competent to report that he felt 
stressed about his duty performance while he was in the 
military.  However, his account of having sought treatment 
for anxiety symptoms during military service is contradicted 
by the STR, which show no such complaints.  Further, his 
account of having been continually on medication for anxiety 
following discharge from service cannot be corroborated by 
the post-service medical record.  The Board accordingly finds 
that the veteran's unsupported account is not credible.

 Based on the medical and lay evidence of record the Board 
finds that the criteria for service connection for an anxiety 
disorder are not met; accordingly the claim must be denied.

The Board has considered the benefit-of-the-doubt rule.  In 
this matter the evidence preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 55. 
 

C.  Evaluation of the Service-Connected Spastic Duodenum

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held that in claims for increased rating VA 
must consider that a claimant may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered all evidence of severity of the 
disabilities since the claim for increased rating was filed 
in March 2005.  The Board's adjudication of these claims 
accordingly satisfies the requirements of Hart.

Digestive disorders are rated under 38 C.F.R. § 4.114, DCs 
7200 through 7345.   The RO rated the disability under DC 
7305 (duodenal ulcer).

However, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the title "Diseases of the Digestive System," 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
against pyramiding as outlined in section 4.14.  See 
38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7239 inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other; 
rather, a single evaluation will be assigned under the DC 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where he severity of 
the overall disability warrants such elevation.  See 
38 C.F.R. § 4.114.

The rating criteria for DC 7305 are as follows.

A rating of 10 percent is assigned for mild disability with 
recurring symptoms once or twice yearly.

A rating of 20 percent is assigned for moderate disability 
with recurring episodes of severe symptoms two or three times 
per year averaging 10 days in duration, or with continuous 
moderate manifestations.

A rating of 40 percent is assigned for moderately severe 
disability, defined as less-than-severe but with impairment 
of health manifested by anemia and weight loss, or by 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year.

A rating of 60 percent is assigned for severe disability with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The veteran underwent endoscopy at St. Francis Hospital in 
December 2004 that revealed two superficial duodenal 
erosions; the rest of the duodenum was unremarkable.

The veteran had a VA medical examination in July 2005 in 
which he complained of epigastric discomfort after eating 
spicy foods.  Examination of the abdomen was normal, with no 
evidence of palpable organomegaly and intact bowel sounds.  
The examiner's impression was that the veteran could very 
well be suffering from chronic acid peptic disease and 
possibly also an element of acid reflux disease, resulting in 
a mild-to-moderate functional impairment, although he did not 
attribute these symptoms to the service-connected spastic 
duodenum versus the nonservice-connected PUD/GERD.

The veteran had a VA medical examination in March 2006 in 
which he reported having had frequent nausea, constipation 
and diarrhea during military service.  He reported having 
been hospitalized for gastroenteritis during service and 
stated that his bowels and stomach had never returned to 
normal since then.  He denied current vomiting, hematemesis, 
melana, flatulence or diarrhea associated with eating meals; 
he also denied hypoglycemic reactions.  He reported 
alternating constipation and diarrhea every few days and 
stated that he used a stool softener for relief of symptoms, 
but did not report weight loss, fatigue, or weakness.  He did 
not report lower abdominal pain or any significant functional 
impairment as a result of his disorder.

The examiner performed a detailed physical examination, 
including diagnostic and clinical tests, and recorded the 
results thereof.  The examiner diagnosed history of 
gastroenteritis during military service and diagnosis of 
spastic duodenum with associated abdominal pain; the veteran 
did not report current pain but did report alternating 
constipation and diarrhea.  There was no indication of weight 
loss, malnutrition or peri-rectal irritation from the 
disorder and accordingly no significant functional 
occupational or daily activity impairment.

The veteran testified before the DRO in February 2007 that he 
had been prescribed medication by both VA and private 
physicians for his service-connected spastic duodenum.  The 
veteran described muscle spasms approximately monthly that 
caused him to need to void immediately; he soiled himself on 
a few occasions but was usually able to reach the bathroom in 
time.  The spasms were usually followed by diarrhea.  The 
spasms were sometimes accompanied by nausea.  The veteran 
denied having to use absorbent material for leakage.

On review of the evidence above, the Board notes that the 
veteran's disability is manifested by abdominal pain and by 
occasional anal incontinence.  Accordingly, compensation to 
some degree is warranted.  

The Board finds that the veteran's symptoms approximate the 
criteria for "mild" manifestations under DC 7305.  The VA 
examiner cited "associated abdominal pain" but the veteran 
denied current pain, so the pain is not shown to be 
continuous.  Also, functional loss due to pain or weakness 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  In this 
case there is no visible evidence on examination of any 
functional loss due to pain, so the symptoms most closely 
approximate a 10 percent rating (pain without any additional 
functional loss).

"Moderate" symptoms associated with the 20 percent rating 
are continuous moderate manifestations or recurring episodes 
of severe symptoms, neither of which are shown in this case.

Further, the veteran's report of occasional anal incontinence 
could be rated by analogy under DC 7332 (impairment of 
sphincter control) under which a rating of 0 percent is 
assigned for no leakage, a rating of 10 percent is assigned 
for constant slight or occasional moderate leakage, and a 
rating of 30 percent is assigned for occasional persistent 
bowel movements necessitating the wearing of a pad.  The 
veteran's symptoms of occasional moderate incontinence most 
closely approximate the criteria for the 10 percent rating 
under this DC.  The veteran denied using a pad, so the 
criteria for a 30 percent rating are not met under this DC.

The Board has considered whether separate rating is 
appropriate under DC 7305 (duodenal ulcer) for pain and DC 
7332 (impairment of sphincter control) for incontinence.  
However, as both the pain and the incontinence are occasional 
rather than constant the Board finds that separate rating 
under each DC would over-compensate the veteran for his day-
to-day symptoms.  In short, his disability picture most 
closely approximates the criteria for a 10 percent rating and 
no more.

The Board has considered the benefit-of-the-doubt rule.  In 
this matter the evidence shows that a higher evaluation is 
appropriate and the benefit-of-the-doubt rule applies.  
Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for peptic ulcer disease with 
gastroesophageal reflux disease is denied.

 Service connection for anxiety is denied.

An evaluation of 10 percent for spastic duodenum is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


